Citation Nr: 0946122	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-17 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for colon cancer and the 
residuals of colon cancer.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1973 to September 
1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The appeal was remanded for additional 
development in August 2008.


FINDING OF FACT

Colon cancer was not shown in service or for many years after 
service and is not shown to be related to service or an event 
of service origin.


CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that colon cancer had its onset in 
service, although it was not diagnosed until many years 
later.



Duties to Notify and Assist

1.  Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

In this case, the VCAA duty to notify was satisfied prior to 
the initial AOJ decision by a letter issued to the Veteran in 
August 2005.  The letter advised the Veteran of the criteria 
for service connection and what evidence VA would attempt to 
obtain.  The Veteran was also notified of the types of 
evidence that might be relevant to support the claims.  The 
duty to notify as to the claim for service connection is met.  
The Veteran was also advised as to disability evaluations and 
effective dates in October 2008.

2.  Assist

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted VA and Army Medical Center treatment records.  
The Veteran was afforded a VA medical examination in August 
2009, and that examination was thorough, well-reasoned, and 
offered a detailed opinion.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

Service Connection 

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
 
Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The Veteran entered the service in July 1973.  Entrance 
examination noted no colon or rectal issues.  The Veteran was 
seen several times in 1974 for hemorrhoids, but was not seen 
with this complaint again during the next twenty years of 
service.  He was discharged in September 1994.  Separation 
examination noted no hemorrhoids or colon or rectal issues.  
The Veteran was seen for a VA examination in November 1994, 
at which time he complained of bleeding and pain from 
hemorrhoids for the previous fifteen years.

The next time the Veteran was seen medically for these 
complaints was in November 2002, when he presented with 
complaints of rectal bleeding with bowel movements.  No 
active bleeding was found.  The examiner felt it was most 
likely hemorrhoids, but requested a colonoscopy to rule out 
colon or rectal cancer.  Colonoscopy performed that same 
month revealed several masses, which were biopsied in 
December 2003 and found to be adenocarcinoma of the sigmoid 
colon.

In June 2004, the Veteran submitted a statement from an Army 
physician, who opines that the anal bleeding the Veteran was 
treated for in service was the beginning of colon cancer, as 
this type of cancer develops over several years.

The Veteran underwent colon resection in December 2003.  A 
June 2004 colonoscopy showed an anastomotic strictur but no 
evidence of anastomotic recurrence.  An April 2005 
sigmoidoscopy had no significant findings.  A September 2005 
colonoscopy showed small non-bleeding hemorrhoids and was 
otherwise normal except for a widely patent anastamosis.  In 
October 2006, a colonoscopy was normal except for the suture 
line from a previous procedure.

The Veteran attended a VA examination in August 2009.  The 
examiner provided a detailed medical history based on review 
of the claims file and discussion with the Veteran.  The 
Veteran provided a diagnosis date for hemorrhoids of 1990 to 
1996, but the examiner noted (and the Board's review 
confirms) an actual diagnosis date that was much earlier, in 
1974.  Examination showed a normal abdomen with a healed 
surgical scar, normal rectum, and no hemorrhoids.  The 
examiner discussed in detail the probability of whether the 
Veteran's colon cancer began in service.  While the Veteran 
could have had a small polyp in service, the examiner found 
it was highly unlikely that it would have been cancerous for 
the nine years between service and diagnosis, stating that 
this was a very long time for a cancer to have been present 
and still exist as a microscopic cancerous nidus, that was 
first identified in 2003.  He also found that the rectal 
bleeding the Veteran experienced in service was not caused by 
the polyp, as there was no evidence of it being irritated, 
eroded, or ulcerated.  Given the Veteran's history, the 
examiner found it is more likely that hemorrhoids caused the 
bleeding.  Based on this information, the examiner found it 
is less likely than not that the Veteran's colon cancer is 
related to service.

In this case, there is no medical evidence of record to 
establish that the Veteran was diagnosed with colon cancer 
during service or within twelve months of his separation from 
service.  Even assuming that colon cancer existed prior to 
diagnosis, the VA examiner found that it was unlikely to have 
existed for nine years.  The Board finds that this is 
credible evidence against the Veteran's claim.  See Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007) (the Board must 
consider the credibility and weight of a Veteran's 
statements, and any other competent lay or medical evidence, 
in determining whether to grant service connection based on 
continuity of symptomatology).

The absence of any diagnosis of the claimed colon cancer in 
the service and post-service medical records between 1994 and 
2003 constitutes negative evidence tending to disprove the 
assertion that the Veteran had colon cancer during his 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. 
§ 3.102 (noting that reasonable doubt exists because of an 
approximate balance of positive and 'negative' evidence).  
The lack of any evidence of symptoms suggestive of colon 
cancer until 2003, nine years after discharge, is evidence 
which tends to show that colon cancer was not incurred in 
service. 
 
In addition, the absence of evidence of colon cancer during 
service is supported by evidence that tends to show that the 
claimed disorder was not incurred during that time.  
Primarily, this evidence is the February 2009 VA examination 
which found that colon cancer did not have its onset in 
service.  While there is a favorable medical opinion in the 
claims file, namely the June 2004 opinion that the Veteran's 
rectal bleeding in service was evidence of colon cancer, the 
Board finds that opinion is not as persuasive as the VA 
examination.  While this doctor notes that the Veteran was 
treated several times in service for rectal bleeding that he 
believes in connected to the colon cancer in 2003, he fails 
to note that the treatment rectal bleeding was limited to 
several times in 1974 and at no time after that date.  This 
is apparently a significant fact that was discussed by the VA 
examiner who also discussed the Veteran's medical history and 
provided rationale for his opinion in extreme detail along 
with a physical examination of the Veteran.  While the Board 
may not ignore the opinion of a physician, it is certainly 
free to discount the credibility of that physician's 
statement.  Sanden v. Derwinski, 2 Vet. App. 97 (1992).  In 
evaluating the probative value of competent medical evidence, 
the United States Court of Appeals for Veterans Claims 
(Court) has stated that "The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993). 

The only other evidence supporting the Veteran's claims that 
colon cancer is related to service are the Veteran's own 
statements.  The Board notes that the statements of the 
Veteran and his representative to the effect that his colon 
cancer is causally connected to his active service are not 
probative as there is no evidence in the record that he has 
any medical knowledge or expertise to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
 
After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's colon cancer is not 
related to his active service and that any bleeding the 
Veteran experienced in service was more likely due to 
hemorrhoids.  While the Veteran clearly served honorably and 
for a long period of time, the medical evidence of record as 
a whole supports the proposition that there is no etiological 
relationship between the origin and/or severity of the colon 
cancer and service.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection.
 

ORDER

Service connection for colon cancer is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


